Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 06/10/2021, are accepted and do not introduce new matter.
Previous 112(b) rejections are overcome by amendment. 
Claims 1-7, 9-12 and 14 are pending; claims 8 and 13 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McKeen (U.S. 2016/0200293) in view of Zinski et al (U.S. 2005/0205116) and Eckert (U.S. 2016/0152296). 
Regarding claim 1, McKeen teaches a water rinsing apparatus (10) for spraying water against an underbody of a vehicle (see abstract), comprising: 
a longitudinally extending water delivery tube (defined by both 12 and 16) having a water inlet end (defined at fitting 30), a water outlet end (defined at downstream end of 16, where joint 22 is connected), and a water conveying passageway (defined by inner volume of 12); 
a manifold (24) connected to the outlet end of said tube and extending longitudinally in a normal direction with respect to said tube (as seen in Fig 2), said manifold having a longitudinal body having an upper surface extending between opposite sides (upper side of 24 where holes 25 are positioned), said body having a longitudinal bore extending therethrough opening to both of said opposite sides (longitudinal bore defined by inner volume of 24), said longitudinal bore defining a longitudinal axis (longitudinal axis of 24), a plurality of outlet apertures (25) extending between said upper surface and said longitudinal bore (as seen in Fig 
an axle member (defined by caps 26) fixed to and extending from each of the opposite sides of said manifold (as seen in Fig 2), said axle members sealing off the longitudinal bore of said manifold at said opposite sides thereof (as seen in Fig 2, caps 26 seal off the manifold 24); and a wheel (28) rotatably mounted on each of said axle members (as seen in Fig 2). 
However McKeen does not teach the apparatus wherein a water spray nozzle is disposed in each of said apertures; wherein each of the opposite sides of the manifold body having threads formed thereon, wherein each axle members comprise a shoulder bolt having a cylindrical shank extending between threads formed at its inner end and a head formed at its opposite outer end, and the threads of one shoulder bolt engaging the threads formed at one side of the body of said manifold and the threads of another shoulder bolt engaging the threads formed at the opposite side of the body of said manifold to thereby seal off the longitudinal bore of said manifold at said opposite sides thereof, and said shoulder bolts extending longitudinally from the opposite sides of said manifold in a coaxial direction with said longitudinal axis of said bore so that each of said shoulder bolts define an axis of rotation that is coaxial with said longitudinal axis of said bore; wherein each of said wheels is rotatably mounted on the cylindrical shank, and each of said wheels having an axis of rotation that is coaxial with the axis of rotation of said axle members as well as the longitudinal axis of said bore.
Zinski teaches an underbody car wash system wherein a manifold 85 includes apertures (seen in Fig 4a) that house spray nozzles (50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeen to incorporate the teachings of Zinski to provide spray nozzles on the apertures in order to have control of directional placement of the nozzles and to have a wide spray pattern, which is beneficial because it allows cleaning of the entire underbody of a vehicle to be performed much more rapidly (as disclosed in paragraph 0025 of Zinski).
Eckert teaches a wheel apparatus wherein a manifold body (116) has inner threads on each of the opposite side (as seen in Fig 2, manifold 116 has threads on each of its opposite ends, where shoulder bold 126 screw onto), having two axle members (defined by shoulder bolts 126, bearings 124), wherein each axle member comprises a shoulder bolt (bolts 126 are discloses as shoulder bolts in Par 00445) having a cylindrical shank extending between threads formed at its inner end and a head formed at its opposite outer end (by definition a shoulder bolt includes a head, followed by a shank, followed by threads; head and shank are visible in Fig 2), and the threads of one shoulder bolt engaging the threads formed at one side of the body of said manifold and the threads of another shoulder bolt engaging the threads formed at the opposite side of the body of said manifold to thereby seal off the longitudinal bore of said manifold at said opposite sides thereof (as seen in Fig 2, each shoulder bolt is crewed onto each opposite side of the manifold, thus sealing it at both ends), and said shoulder bolts extending longitudinally from the opposite sides of said manifold in a coaxial direction with said longitudinal axis of said bore so that each of said shoulder bolts define an axis of rotation that is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeen to incorporate the teachings of Eckert to provide the wheels aligned with the longitudinal axis of the bore by means of shoulder bolts in order to lower the side profile of the sprayer, which would be beneficial when it comes to spaying the undercarriage of cars that are low to the ground, such as sport cars.   
Regarding claim 2, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein said water delivery tube has a substantially horizontal segment (segment 16 of McKeen) leading to said water outlet end (as seen in Fig 1 of McKeen) and an angular segment (12 of McKeen) leading to said water inlet end (as seen in Fig 1), said angular segment disposed at an obtuse angle with respect to said horizontal segment (as seen in Fig 1 of McKeen).
Regarding claim 3, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 2. However, they do not explicitly teach said obtuse angle being 140 degrees to 150 degrees.
	Nonetheless, Zinski teaches an angle of 135 degrees, as seen in Fig 2. Furthermore, Zinski gives criticality to the angle (see Par 0015), which renders it a result-effective variable, 
Regarding claim 4, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 2, wherein said horizontal segment is longer than said angular segment (as seen bellow, using trigonometry, it’s established that the angular segment is 30 inches long when measure from a lateral view, as opposed to 36 inches of the horizontal segment; thus reading on claim language).

    PNG
    media_image1.png
    266
    580
    media_image1.png
    Greyscale

Regarding claim 5, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein a garden hose connector (30 of McKeen) is located at the water inlet end of said 
Regarding claim 6, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 5, wherein a valve (32 of McKeen) is located between the water inlet end of said water delivery tube and said garden hose connector (30) to control the flow of water into the water conveying passageway (as disclosed in paragraph 0019 of McKeen).
Regarding claim 7, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein the water conveying passageway of said water delivery tube has a diameter (diameter of 16 of McKeen), the longitudinal bore of said manifold has a diameter (diameter of 24 of McKeen), and the diameter of said bore is less than the diameter of said passageway (as seen in Fig 2 of McKeen, the diameter of 24 is less than the diameter of 16).
Regarding claim 10, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein one or more of said spray nozzles are orientated to spray water perpendicular to the longitudinal axis of the bore of said manifold, and one or more of said spray nozzles are orientated to spray water parallel to the longitudinal axis of the bore of said manifold (as seen in Fig 5 of Zinski, the nozzles 50 have a flat pattern and can be rotated about the manifold, such that some can be placed perpendicular and parallel to the manifold).
Regarding claim 11, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein said spray nozzles alternate between perpendicular and parallel orientations with respect to the longitudinal axis of said longitudinal bore (McKeen in combination with Zinski teach a plurality of nozzles placed inside the apertures of the manifold, as stated in claim 1 rejection above; as seen in Fig 5 of Zinski, the nozzles 50 have a flat pattern and can be 
Regarding claim 12, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein the longitudinal body of said manifold has a cylindrical shape (as seen in Figs 1-2 of McKeen, the manifold 24 has a cylindrical shape).
Regarding claim 14, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1, wherein the apertures (25 of McKeen) of said manifold extend radially between the upper surface of the body of said manifold and the longitudinal bore within the body of said manifold (as seen in Figs 1-2 of McKeen, the apertures 25 extend through an upper surface of manifold 24 and extend through the bore since the apertures allow for fluid to exit the manifold).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKeen (U.S. 2016/0200293) in view of Zinski et al (U.S. 2005/0205116) and Eckert (U.S. 2016/0152296); further in view of Willis (U.S. 2017/0166006).
Regarding claim 9, McKeen, Zinski and Eckert teach the water rinsing apparatus of claim 1. However they do not teach the apparatus wherein said wheels are composed of nylon.
	Willis teaches a wheel float having nylon caster wheels (as disclosed in paragraph 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeen to incorporate the teachings of Willis to provide wheels made out of nylon because they provide low rolling resistance (as disclosed in paragraph 0071 of Willis). 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12 and 14 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 06/10/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752